Citation Nr: 0204606	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  00-23 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a reduction in the rating for residuals of 
rheumatic fever from 60 percent disabling to 30 percent 
disabling was proper.

2.  Entitlement to a rating in excess of 60 percent for 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reduced the 60 percent rating for 
residuals of rheumatic fever to 30 percent, effective August 
1, 2000.

This appeal originated from a May 1999 claim for a rating in 
excess of 60 percent for residuals of rheumatic fever.  In 
November 1999, during the course of the appeal, the RO 
proposed to reduce the veteran's disability rating from 60 
percent to 30 percent.  This proposed reduction was 
formalized by the May 2000 RO decision.  On an October 2000 
VA Form 9, the veteran wrote that he was appealing the 
reduction from 60 percent to 30 percent for rheumatic fever 
effective August 1, 2001 and checked the box indicating that 
he wanted to appeal all of the issues listed on the statement 
of the case (SOC) and any supplemental statements of the case 
that the local VA office had sent him.  In light of the above 
history, notwithstanding the characterization of the issue in 
the referenced SOC as one of entitlement to an evaluation in 
excess of 30 percent for residuals of rheumatic fever or in 
the December 2000 veteran's representative's statement as one 
of the propriety of reduction of the evaluation for the 
residuals of rheumatic fever from 60 percent to 30 percent, 
the Board finds that the issues as described above are in 
appellate status.

The veteran testified at a February 2000 RO hearing and later 
at a videoconference hearing before the undersigned Board 
Member in November 2001.  At the time of the latter hearing, 
the veteran submitted additional medical records, along with 
a waiver of his right to have the RO consider the evidence.  
See 38 C.F.R. § 20.1304(c) (2001).  Accordingly, the Board 
can continue with appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide this appeal has 
been obtained.

2.  In a May 2000 Hearing Officer decision, the RO formalized 
a proposed reduction in the rating for residuals of rheumatic 
fever from 60 percent to 30 percent, effective August 1, 
2000, based, in part, on findings in September 1999 and March 
2000 VA examinations.

3.  Although the September 1999 and March 2000 VA examination 
findings appear to indicate some improvement in the veteran's 
service-connected disability, the medical evidence of record 
does not disclose overall material and sustained improvement 
in the veteran's residuals of rheumatic fever. 

4.  The veteran's residuals of rheumatic fever are manifest 
by workload of greater than 3 metabolic equivalents (METs) 
but not greater than 5 METs resulting in fatigue and 
dizziness.

5.  The veteran's residuals of rheumatic fever are not 
manifest by chronic congestive heart failure, or; workload of 
3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
residuals of rheumatic fever from 60 percent to 30 percent 
was not proper and the requirements for restoration of the 60 
percent rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.344, 
4.104, Diagnostic Code 7000 (2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

2.  The criteria for a rating in excess of 60 percent for 
residuals of rheumatic fever have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.104, Diagnostic Code 7000 (2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  This liberalizing legislation is 
applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, and includes a broader VA obligation to 
obtain relevant records and advise a claimant of the status 
of those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Board observes that VA has complied with the notice and 
the duty to assist provisions of the VCAA.  38 U.S.C.A. § 
5103A (West Supp. 2001).  By virtue of the November 1999 
Proposal to Reduce Combined Evaluation - 38 C.F.R. 
§ 3.105(e), the May 2000 decision of the RO Hearing Officer 
and the July 2000 SOC and their accompanying notification 
letters, the appellant and his representative were given 
notice of the information, medical or lay evidence, necessary 
to substantiate the claims.  The RO specifically notified the 
appellant of the rating criteria for cardiovascular system 
disabilities.  The duty to suggest evidence was met during 
the claims process under 38 C.F.R. § 3.105 (2001).  The 
appellant was afforded appropriate time to submit evidence 
and present his arguments, including testifying at two 
hearings.  The RO made reasonable efforts to assist the 
appellant and, in fact, has associated private treatment 
records with the claims file and had the veteran examined 
twice in connection with this appeal.  It appears that all of 
the relevant evidence identified by the appellant has been 
considered.  Coupled with the Board's decision to restore the 
60 percent rating, the Board finds that there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The veteran contends that the rating assigned for his 
disability should be increased, not reduced, to reflect more 
accurately the severity of his symptomatology.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by the VCAA.  In this connection, the Board finds 
that the service medical records, private medical records, 
and the various VA examination reports, which evaluated the 
status of the veteran's disability, are adequate for rating 
purposes.  Accordingly, no further assistance to the veteran 
in acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West Supp. 2001).

Service medical records show that the veteran was diagnosed 
and treated for rheumatic fever from May to December 1946, 
including hospitalization at the U. S. Naval Hospital, at St. 
Albans, Long Island, New York.  

In a May 1947 rating decision, the RO granted the veteran 
service connection for residuals of rheumatic fever and 
assigned a noncompensable (zero) percent disability rating, 
effective from January 1947.  Even though the veteran applied 
for a higher rating, that rating remained unchanged until, in 
a January 1991 rating decision, the RO granted a temporary 
total rating (TTR) under 38 C.F.R. § 4.30 from the date of a 
private hospital admission in April 1989 through June 1989 
for convalescence, granted a total rating (schedular) for one 
more year, and assigned a 60 percent rating, effective from 
July 1, 1990.  The RO found that the veteran's coronary 
artery disease symptoms and findings could not be dissociated 
from his service-connected residuals of rheumatic fever.  

The January 1991 decision was based on a July 1990 VA 
examination report and private treatment records, most 
notably an April to May 1989 private hospital discharge 
report, which revealed that the veteran had left ventricular 
hypertrophy, mitral stenosis, and atrial fibrillation along 
with congestive heart failure, necessitating coronary bypass 
and mitral valve replacement surgery. 

At the July 1990 VA examination, the veteran complained of 
fatigue and exertional dyspnea and chest pain when he 
exercised.  Following his April 1989 open-heart surgery, the 
veteran was placed in a cardiac rehabilitation program, 
during which time he was shown to have exertional angina 
pectoris.  On examination, the veteran was not dyspneic.  No 
orthopnea and minimal edema of the legs was present.  A 
midline vertical scar on the anterior chest wall was healthy.  
No carotid bruits were heard and no rales or rhonchi were 
present in the lungs.  Mitral valve clicks were present and a 
questionable Grade II systolic murmur was heard at the left 
sternal border.  Heart rhythm was irregular.  The diagnoses 
included: history of rheumatic fever in 1946, history of 
mitral stenosis, coronary artery disease, possible congestive 
heart failure; status post mechanical mitral valve 
replacement; status post coronary artery bypass graft, 
coronary artery disease, atrial fibrillation, possible 
compensated congestive heart failure, exertional angina, 
arteriosclerotic heart disease, Class III.  

A private Bruce stress test performed in March 1990 showed an 
abnormal response to exercise due to ST segment depression 
consistent with ischemia, which might have been confounded 
due to Lanoxin, which the veteran was taking.  An April 1990 
cardiac catheterization was performed one year following an 
anterior descending coronary artery surgery with exertional 
angina pectoris.  The only progression in the disease noted 
was slow flow into the apical portion of the anterior 
descending coronary artery.  He was to continue on medical 
management for his angina pectoris. 

The veteran was hospitalized in November 1994 for complaints 
of dizziness and the final diagnoses included benign 
paroxysmal peripheral vertigo, atrial fibrillation, and 
coronary artery disease.

A June 1995 private stress echocardiogram (ECHO) showed 
atrial fibrillation with a controlled response.  Superimposed 
septal ischemia could not be excluded.  The veteran exercised 
to exhaustion on a Bruce protocol achieving a maximum 
workload of 5 METs.  There was no angina.  There was fatigue 
and dyspnea.

A November 1997 private nuclear stress test was abnormal with 
chronic atrial fibrillation and exertional ST segment changes 
suspicious for myocardial ischemia.  The veteran attained a 
workload of 6 METs using the Bruce protocol.  There was no 
exercise-induced chest discomfort.

A December 1998 private stress ECHO showed normal adequate 
stress ECHO to a low workload of 5 METs.  The ST segment 
changes with exercise were nonspecific due to the presence of 
Digoxin and left ventricular hypertrophy.  The veteran 
remained in atrial fibrillation throughout the study.  
Doppler examination revealed mild aortic and tricuspid 
regurgitation.  The test was stopped due to nausea and 
fatigue.

In May 1999, the veteran filed to reopen his claim for an 
increased rating.  

A September 1999 VA examiner noted that the veteran had 
developed a chronic atrial fibrillation and was taking 
Coumadin and Digoxin.  The veteran reported that ordinary 
physical activity did not produce symptoms, that he was able 
to walk several blocks and climb one flight of stairs without 
problem, and that he could shovel light dirt or snow.  On 
examination, the veteran was asymptomatic and was able to 
ambulate very well.  The heart was not enlarged.  His heart 
rate and rhythm were normal.  An electrocardiogram (EKG) 
showed possible atrial fibrillation, with an appendicular 
response of 71.  A systolic murmur was present in the mitral 
valve area.  There was no shortness of breath, heart failure 
or pedal edema.  The diagnosis was status post mitral valve 
replacement, April 1989, and history of rheumatic fever.  The 
examiner annotated the report by noting that the veteran 
apparently failed to keep the appointment for a stress ECHO.  
The examiner added "[e]stimated METs > 6."

In November 1999, the RO proposed to reduce the veteran's 
disability rating from 60 percent to 30 percent.  This 
decision was based on the September 1999 examination report 
and private treatment records showing regular visits for 
monitoring and adjusting medications, which the RO determined 
supported a 30 percent rating.  The RO noted that recent 
records did not show an enlarged heart, severe dyspnea, 
elevation of systolic pressures, or arrhythmias.  The RO 
noted that the veteran achieved 6 METs on a November 1997 
stress test and that the September 1999 VA examiner estimated 
that METs were greater than 6.  By a letter dated November 
23, 1999, the RO notified the veteran of the proposed 
reduction and advised him to submit additional evidence 
within 60 days or to request a personal hearing to present 
evidence or argument within 30 days, if he wished the 60 
percent rating to be continued.  On December 9, 1999, the 
veteran requested a hearing.  

In a January 2000 statement, he submitted a notice of 
disagreement with the November 1999 decision, indicated that 
VA had canceled the scheduled stress test because of an 
emergency and had not rescheduled it, attached a copy of a 
private stress test completed in December 1998, which was not 
before the RO in November 1999, and noted that the physician 
had stopped the test because the veteran was fatigued and 
becoming nauseous.

At a February 2000 RO hearing, the veteran testified that he 
had shortness of breath and that his condition had worsened 
to the point that he now had to hire someone to shovel snow, 
mow the grass, clean the rain spouts, and change the oil in 
his car -- all things he used to do.  He indicated that his 
peripheral vein problems in his legs were due to his coronary 
artery disease and/or the treatment for his coronary 
problems.

At a March 2000 VA examination, the veteran complained of 
having occasional shortness of breath and denied any 
dizziness, chest pain or palpitations at the time of the 
examination.  He stated that he could walk fourteen steps up 
and down at home and developed shortness of breath, but no 
chest pain.  The veteran reported that he could walk around 
at the flea market with intermittent intervals of resting 
without any chest pain or shortness of breath and that he 
could do light shoveling of snow.  He also gave a history of 
having atrial fibrillation, currently being treated by a 
private physician.  The examiner stated that the veteran was 
6 METs based on a private December 1998 stress ECHO.  On 
examination, the heart was not enlarged, which was confirmed 
by a chest X-ray.  S1 was normal; S2 was loud.  There was a 
systolic murmur present in the mitral area of the chest.  No 
carotid bruits were present.  There was no jugular venous 
distention or edema of the lower extremities.  An EKG showed 
atrial fibrillation and nonspecific ST-T wave changes.  Blood 
pressure was reported to be 138/63 with the veteran lying 
down and 130/62 with him standing.  The diagnoses were status 
post mitral valve replacement with residuals, non-insulin 
dependent diabetes mellitus, and hyperlipidemia.  The 
examiner indicated that the veteran's symptoms could not be 
distributed into rheumatic heart disease problems and 
coronary artery disease problems.

In a May 2000 Hearing Officer decision, the RO formalized a 
proposed reduction in the rating for residuals of rheumatic 
fever from 60 percent to 30 percent effective August 1, 2000, 
based, in part, on findings in the September 1999 and March 
2000 VA examinations.

A September 2001 private stress ECHO showed no valvular 
pathology or inducible ischemia that would explain the 
veteran's chest discomfort.  He reached a maximum workload of 
4 METs.  The veteran remained in atrial fibrillation 
throughout the study.  The examination revealed 1 to 2+ 
aortic insufficiency and 1+ tricuspid regurgitation.  There 
was mild biatrial enlargement.  The test was stopped due to 
fatigue and knee pain.  The veteran denied any chest 
discomfort or other anginal equivalent symptoms.  

At a November 2001 videoconference hearing, the veteran 
testified that he was last hospitalized for his heart 
condition about three years ago, that his heart disability 
was treated by private physicians, and that he went for 
follow-ups every six months and had lab work done from one to 
three or four times a month.  He reported that, since his 
April 1989 mitral valve replacement, he could not do things 
like he used to, for example, shovel the walk, clean the 
spouting, that he periodically ran out of breath walking up 
the driveway, and that he had shortness of breath walking the 
one block from his car to the RO for the hearing that day.  
The veteran testified that he could no longer do the 
activities that the September 1999 VA examiner said that he 
could do and that he did not even try to rake leaves.  He 
reported that he owned his house but added that his son, 
daughter-in-law or hired help did what needed to be done 
around the house because he was easily fatigued and 
experienced shortness of breath.  The veteran stated that he 
had to go up and down the stairs one at a time.  He 
complained of constant fibrillation and said that he became 
dizzy when he turned his head or rose to stand from a lying 
position.

I.  Entitlement to restoration of a 60 percent rating for 
service-connected residuals of rheumatic fever

The Board finds that the RO satisfied the procedural 
requirements for rating reductions, set for in 38 C.F.R. 
§ 3.105(e) and (i) (2001), regarding notice and an 
opportunity for a predetermination hearing.

However, compliance with proper procedures is not solely 
determinative of the issue of whether the reduction in rating 
was proper.  In order to sustain the reduction in rating, it 
must appear by a preponderance of the evidence that the 
rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 
413, 421 (1993).  Although the RO complied with the 
procedural requirements of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was 
proper based on the applicable regulation, 38 C.F.R. § 3.344 
(2001).  
In any rating reduction case, it is necessary to ascertain, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
disability and whether examination reports reflecting change 
are based upon thorough examinations.  In addition, it must 
be determined that an improvement in a disability has 
actually occurred and that such improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown, 5 Vet. App. at 
420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13 (2001)).  
In other words, "the RO and Board are required in any rating 
reduction case to ascertain, based on a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  
Moreover, in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but that such improvement reflects improvement in 
ability to function under ordinary conditions of life and 
work.  Id.; 38 C.F.R. §§ 4.2, 4.10.  Furthermore, a claim as 
to whether a rating reduction was proper must be resolved in 
the veteran's favor unless the Board concludes that the 
preponderance of the evidence supports the reduction.  Id. 
(citing Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990)).  
The Board cautions that a rating reduction case is not a 
rating increase case.  Id. (citing Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991)).

Specific requirements must be met in order for VA to reduce 
certain service-connected disabilities.  See 38 C.F.R. § 
3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  This regulation provides that sections (a) and (b) 
are applied in cases involving an evaluation that has 
continued at the same level for five years or more; section 
(c) is applied if the RO reduced an evaluation that had been 
in effect for less than five years.  With respect to whether 
the evidentiary requirements for reducing the evaluation have 
been met, the Board notes that 38 C.F.R. 
§ 3.344(a) regarding stabilization of disability ratings and 
doubtful cases are applicable, since the 60 percent 
evaluation for the veteran's disability had been in effect 
for a period of ten years, since July 1, 1990, at the time of 
the reduction in August 2000.  See 38 C.F.R. § 3.344(c) 
Brown, 5 Vet. App. at 418.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, although material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 
7 Vet. App. 320 (1995); Brown, supra.  Consequently, the 
central question here is whether there was material 
improvement in the veteran's disability and that such 
improvement was sustained in order to warrant a reduction in 
compensation benefits.  See Kitchens; Brown, supra.

Based on a review of the medical history as summarized above, 
the Board finds that the evidence present at the time of the 
May 2000 rating decision did not reflect material improvement 
in the veteran's disability.  The September 1999 and March 
2000 VA examinations do not disclose more than some 
improvement with regard to the findings relative to the 
veteran's coronary artery disease, and these findings are 
based on estimated METs, while private medical records show 
reduced workload capacity.  An April 1990 cardiac 
catheterization report revealed the only progression in the 
veteran's heart disease noted was slow flow into the apical 
portion of the anterior descending coronary artery.  The 
veteran was hospitalized in November 1994 for dizziness and 
atrial fibrillation was included in the final diagnoses.  A 
June 1995 private stress ECHO showed atrial fibrillation and 
a maximum workload of 5 METs with fatigue and dyspnea.  A 
November 1997 private nuclear stress test was abnormal with 
chronic atrial fibrillation and exertional ST segment changes 
suspicious for myocardial ischemia.  The veteran attained a 
workload of 6 METs.  However, a December 1998 stress ECHO 
showed a low workload of 5 METs, left ventricular hypertrophy 
and atrial fibrillation throughout the study.  The test was 
stopped due to nausea and fatigue.  The September 1999 VA 
examiner's "estimated METs > 6" appears to be based on the 
veteran's history and the November 1997 stress test results, 
not the more recent December 1998 test results showing METs 
of 5.  The March 2000 VA examiner characterized the December 
1998 test results as showing 6 METs instead of the 5 METs 
actually shown in the report.  Possible atrial fibrillation 
was shown on the 1999 VA examination and definitely reported 
at the time of the 2000 VA examination.  The veteran 
testified that he suffers shortness of breath and fatigue 
that prevents him from doing the activities that the 
September 1999 VA examiner noted that the veteran was able to 
do.  Finally, the most recent stress ECHO results show that 
the veteran reached a maximum workload of 4 METs and had 
atrial fibrillation throughout the study.  There was mild 
biatrial enlargement noted and the test was stopped due to 
fatigue and knee pain.  

While the Hearing Officer's decision did address the question 
of improvement, it is not clear from the record that the RO 
considered the provisions of 38 C.F.R. § 3.344, to include 
whether there was material improvement, when it reduced the 
veteran's evaluation.  Leaving aside the question of whether 
the clinical evidence of record at the time of the RO's 
reduction clearly failed to indicate material improvement in 
the veteran's disability, including improvement under the 
ordinary conditions of life, a failure to consider and apply 
the provisions of 38 C.F.R. § 3.344 would render the rating 
reduction decision void ab initio.  Dofflemyer v. Derwinski, 
2 Vet. App. at 282.  In any event, as there was no indication 
by the September 1999 and March 2000 VA examiners that the 
veteran's disability had sustained a material improvement, it 
is the Board's judgment that the reduction of the rating for 
residuals of rheumatic fever from 60 to 30 percent was not 
warranted by a preponderance of the evidence.  Accordingly, 
restoration of a 60 percent rating is warranted.

II.  Entitlement to a rating in excess of 60 percent for 
residuals of rheumatic fever

The veteran contends that the 60 percent evaluation assigned 
to his service-connected residuals of rheumatic fever do not 
adequately reflect the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's residuals of rheumatic fever have been rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7000 for valvular 
heart disease (including rheumatic heart disease).  The 
rating criteria incorporate objective measurements of the 
level of physical activity, expressed numerically in METs at 
which cardiac symptoms develop.  METs are measured by means 
of a treadmill test.  Under Diagnostic Code 7000, a 60 
percent rating for valvular heart disease is warranted if 
there has been more than one episode of congestive heart 
failure in the past year; or; where a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness or syncope, or; where there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A rating of 100 percent disability for 
valvular heart disease is warranted for: chronic congestive 
heart failure, or; conditions where a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2001).

At the last VA examination in March 2000, the examiner 
diagnosed status post mitral valve replacement with 
residuals, non-insulin dependent diabetes mellitus, and 
hyperlipidemia.  On examination, the veteran's heart was not 
enlarged, which was confirmed by a chest X-ray.  S1 was 
normal; S2 was loud.  There was a systolic murmur present in 
the mitral area of the chest.  No carotid bruits were 
present.  There was no jugular venous distention or edema of 
the lower extremities.  An EKG showed atrial fibrillation and 
nonspecific ST-T wave changes.  The examiner indicated that 
the veteran's symptoms could not be distributed into 
rheumatic heart disease problems and coronary artery disease 
problems.  Thus, the Board is precluded from differentiating 
between the symptomatology attributable to his service-
connected residuals of rheumatic fever and his coronary 
artery disease in the absence of medical evidence making such 
a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Private medical records show that the veteran's 
maximum workload ranged between 4 and 5 METs on his last two 
private stress ECHOs and that both tests were stopped due to 
fatigue, accompanied by nausea in 1998 and knee pain in 2001.  
This workload level warrants a 60 percent rating but no more.  
The veteran is not shown to have chronic congestive heart 
failure, or; conditions where a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent as required for a 
100 percent rating.  His residuals of rheumatic fever do not 
meet the criteria for a 100 percent rating, and thus a 60 
percent rating is proper.  38 C.F.R. § 4.31.

The Board has also considered other related diagnostic codes 
to determine whether a rating higher than 60 percent could be 
afforded the veteran.  However, the Board again finds that 
based on the findings set forth above, no other rating would 
afford the veteran a higher evaluation than that restored by 
this decision.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 
7016, 7017 (2001).

The preponderance of the evidence is against the claim for a 
rating in excess of 60 percent for residuals of rheumatic 
fever.  Thus, the benefit-of-the-doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2001).  The veteran is retired.  The 
Board notes that there has been no showing by the veteran 
that his service-connected disorder has resulted in marked 
interference with employment, not already accounted for in 
the rating, or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

As the reduction in the evaluation for the veteran's 
residuals of rheumatic fever from 60 percent to 30 percent 
was not warranted, restoration of a 60 percent rating for 
residuals of rheumatic fever is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.

Entitlement to an evaluation in excess of 60 percent for 
residuals of rheumatic fever is denied.




		
	S. L. Kennedy
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

